DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 18, 24, 26, 27, and 30-35 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2016/0220323 to Forrest et al. (Forest).  In regards to claim 1, Forrest discloses a system (300) comprising:
an interface (303) accessible from a plurality of client devices (308), the interface enabling one or more requests for types of medical products and a quantity for each type to be sent to a server (301) for an identified medical procedure (see ¶¶ [0048-0050] for providing a hospital network which allows for communication between a central server and one or more physician interfaces, each interface configured to send an order for surgical supplies and equipment required for a scheduled medical procedure); 
a dispenser (307) comprising: 
a plurality of inventory areas (318) for types of medical products, where a type of medical product is storable in a respective area of the plurality of inventory areas (see ¶ [0087] for describing a storage cabinet with storage shelves for medical supplies); 
a plurality of dispensing bins (not shown) to receive and store dispensed medical products for scheduled medical procedures, respectively (see ¶ [0089] for describing a plurality of conventional surgical trays for storing medical supplies); 
one or more readers (321) configured to read an identifier on medical products or a box of medical products (see ¶ [0087] for describing a storage sensor for sensing medical supplies in the storage cabinet), 
a first electronic storage device (325); 
a first communication interface (324) [;]and 
a first processor (320) [;] 
the server comprising: 
a second communication interface (324); 
a second electronic storage device (325) configured to store a database (see ¶ [0083] for describing a data structure of the central server), the database comprising information on scheduled medical procedures, the information on scheduled medical procedures including requested types of medical products and quantity for each for the identified medical procedure and an identifier of a person who requested the types of medical products, an identifier of the respective scheduled medical procedure, the database further comprising an inventory for each type of medical products, the inventory including, for each type of medical product in the dispenser, the identifier of the medical product, an available quantity of the medical product and an expiration date (see ¶¶ [0094-0095] describing a method for scheduling surgery and confirming medical supplies for the scheduled surgery are available by tracking hospital inventory and patient data); 
a second processor (320) configured to: 
receive the one or more requests from one or more client devices (see ¶¶ [0048-0050] sending, via a physician interface, an order for surgical supplies and equipment required for a scheduled medical procedure to the central server);
update the database based on the one or more requests (see ¶ [0090] (determining which medical supplies have been stored or retrieved from a storage cabinet through the use of storage sensors); 
when a schedule for one or more scheduled medical procedures for a period of time is confirmed, the second processor is configured to cause the second communication interface to transmit to the dispenser the schedule having one or more pick lists for each of the one or more scheduled medical procedures for the period of time, the one or more pick lists for each of the one or more scheduled medical procedures for the period of time includes the identifier of the scheduled medical procedure and an identifier of each type of medical product and quantity of each to be dispensed, the schedule indicating a time of each of the one or more scheduled medical procedures (see ¶¶ [0094-99] for confirming scheduled surgeries and generating pick lists for the medical supplies required for the scheduled surgeries with instructions on where to locate, and how to identify, the supplies in their storage locations), 
wherein in response to receipt of the schedule with the one or more pick lists for each of the one or more scheduled medical procedures for the period of time, the first processor is configured to determine whether at least one of the plurality of dispensing bins for storing dispensed medical products is available and located in one of a plurality of dispensing areas, and in response to determining that at least one of the plurality of dispensing bins is available and located in one of the plurality of dispensing areas, the first processor is configured to cause, for an available bin, an automatic dispensing of the medical products for a pick list of the one or more pick lists for each of the one or more scheduled medical procedures included in the received schedule, the automatic dispensing comprises retrieving the medical products from the corresponding inventory areas and placing the medical products in the one of the plurality of dispensing bins in the dispensing area for the pick list (see ¶¶ [0094-99] for confirming scheduled surgeries and the availability of medical supplies which are then removed from select storage cabinets and placed onto pick carts for transport to operating rooms around the hospital for surgery).

In regards to claim 2, Forrest further discloses that the schedule with the one or more pick lists for each of the one or more scheduled medical procedures for the period of time further includes location identifiers indicating a location of the inventory areas of the types of medical products, respectively from among the plurality of inventory areas, to be dispensed for each of the one or more pick lists for each of the one or more scheduled medical procedures, and the first processor is configured to cause the retrieval of the medical products using the location identifiers indicating the location. See ¶¶ [0094-99] (generating pick lists for specific time periods for the medical supplies required for the scheduled surgeries with instructions on where to locate, and how to identify, the supplies in their storage locations).

In regards to claim 3, Forrest further discloses that in response to determining that at least one of the plurality of dispensing bins is not available, the first processor is configured to repeat the determination. See ¶ [0094] (checking availability at storage locations in storage cabinets until medical supplied required for schedule procedure are located).

In regards to claim 4, Forrest further discloses that when the dispensing based on the received schedule is complete or when the dispensing of one pick list is complete, the first processor is configured to cause the dispenser to transmit, via the first communication interface, a confirmation to the server, the confirmation including the types of medical products and quantities dispensed for each pick list that is completed, and wherein in response to receipt of the confirmation, the second processor is configured to update the database. See ¶¶ [0098-0100] (describing a method for confirming medical supplies have been picked from storage and delivered to operating rooms that have requested the supplies).

In regards to claim 5, Forrest further discloses that [ ] one of the one or more readers is configured to scan one or more boxes of medical products for replenishing medical products, wherein the first processor is configured to transmit, via the first communication interface, a confirmation after changing a mode of operation, the confirmation including one or more identifiers of the one or more boxes, and wherein in response to receipt of the confirmation, the second processor is configured to update the database. See ¶¶ [0087-0090] (describing barcode/RFID sensors for reading identifiers on medical supplies and sending captured info to databases on the servers).

In regards to claim 6, Forrest further discloses that the dispenser further comprises a restocking area configured to store medical products which were previously dispensed and unused in a scheduled procedure, wherein the first processor is configured to cause the dispenser to determine whether the restocking area contains medical products for restocking and in response to the determination, the first processor is configured to cause the dispenser to restock the medical products from the restocking area when the type of medical product is a type of medical product stored in the dispenser. See ¶ [0103] (describing a method for restocking medical supplies after surgical procedures in storage cabinets).

In regards to claim 7, Forrest further discloses that the restocking comprises for each medical product: scanning the identifier of the medical product with an internal reader; determining the corresponding inventory area of the plurality of inventory areas for the type; and placing the medical product in the corresponding inventory area. See ¶ [0103] (describing a method for restocking medical supplies after surgical procedures in storage cabinets).

In regards to claim 8, Forrest further discloses that upon completion of restocking or periodically, the first processor is configured to cause the dispenser to transmit, via the first communication interface, a confirmation to the server for reconciliation, the confirmation including the type of medical product and quantity of each type. See ¶ [0097] (reconciling result of a physical inventory check with results in the database).

In regards to claim 18, Forrest further discloses that the system further comprises a second type of dispenser (307) containing a plurality of types of medical products, the second type of dispenser having a third communication interface (324) which is configured to communicate with the server, wherein when a medical product is removed from the second type of dispenser, the second type of dispenser is configured to identify the type of medical product and transmit the type of medical product that was removed to the server; and wherein the second processor is configured to update the database based on the received type of medical products from the second type of dispenser. See Fig. 17 (providing one or more storage cabinets for dispensing medical supplies); see also ¶ [0090] (determining which medical supplies have been stored or retrieved from a storage cabinet through the use of storage sensors which sends the identifying data to the central server where the information is used to update the server’s database).

In regards to claim 24, Forrest further discloses that the medical products are selected from a group consisting of sutures, clips, fasteners, implants, hemostats (absorbable), orthopedic pins, screws, rods, plates, staple reloads, dressings, pacing wires, an endoscope, a clamp, a saw, bone wax, drains, connectors, adapters, tubing, and topical skin adhesives. See ¶¶ [0044-0045] (using medical supplies such as sutures, implants, and other procedure related objects).

In regards to claim 26, Forrest further discloses that the interface is accessible via Internet (303). See ¶ [0050] (establishing a connection between a physician’s interface and servers via the hospital network).

In regards to claim 27, Forrest further discloses that the system further comprises a third processor configured to: determine the types of medical products to be stored in the plurality of inventory areas; and for the determined type, determine a quantity of the plurality of inventory areas assigned, wherein the determinations are sent to the second processor. See ¶¶ [0094-99] (tracking the location and identity of medical supplies in a plurality of storage cabinets within an inventory area in a hospital and sending such information to a central server to reserve supplies for incoming requests).

In regards to claim 30, Forrest further discloses that the server is further configured to transmit via the second communication interface, inventory data from the database to one or more client devices for display on a screen. See [0087] (transmitting inventory data to physician interface’s for display on a user interface).

In regards to claim 31, Forrest further discloses that the inventory data transmitted is based on access rights for users of the one or more client devices. See ¶¶ [0087], [0090] (using biometric data or login data to access user interface and communicate with the central server and inventory databases).

In regards to claim 32, Forrest further discloses that all pick lists of the one or more pick lists for the same medical procedure are dispensed in the same available dispensing area. See ¶ [0087] (dispensing all medical products for each and every medical procedure from storage cabinets within a single inventory area).

In regards to claim 33, Forrest further discloses that the first processor, for each available bin, causes an automatic dispensing of the medical products for a respective pick list of the one or more pick lists for each of the one or more scheduled medical procedures included in the received schedule, the automatic dispensing comprises retrieving the medical products from the corresponding inventory areas and placing the medical products in a respective one of the plurality of dispensing bins in a respective one of the plurality of dispensing areas. See ¶¶ [0087-0089] (picking and placing medical items from storage cabinets into pick carts for delivery to operating rooms for medical procedures).

Claims 34 is rejected under § 102(a)(1) as being anticipated by Forrest, supra.  In regards to claim 34, Forrest discloses a system (300) comprising:
an interface (303) accessible from a plurality of client devices (308), the interface enabling one or more requests for types of medical products and a quantity for each type to be sent to a dispenser (307) for an identified medical procedure; 
a dispenser (307) comprising: a plurality of inventory areas (318) for types of medical products, where a type of medical product is storable in a respective area of the plurality of inventory areas; 
a plurality of dispensing bins (see ¶ [0078] describing a plurality of conventional surgical trays) to receive and store dispensed medical products for scheduled medical procedures, respectively; 
one or more readers (305) configured to read an identifier on medical products or a box of medical products; 
a first electronic storage device (325); 
a first communication interface (324); and 
a first processor (320) configured to receive the one or more requests for types of medical products and the quantities for each type via the first communication interface; and cause the dispenser to automatically dispense the requested types of medical products and the requested quantities for each type when available, to a dispensing bin, when the dispensing bin is available and in a dispensing area (see ¶¶ [0094-99] for confirming scheduled surgeries and the availability of medical supplies which are then removed from select storage cabinets and placed onto pick carts for transport to operating rooms around the hospital for surgery).

In regards to claim 35, Forrest further discloses that the system further comprises [a] server comprising: a second communication interface (324); a storage device (325) configured to store a database; a second processor (320), wherein after the dispenser automatically dispensing the requested types of medical products and the requested quantities for each type, the second processor receives confirmation from the dispenser via the second communication interface and updates the database based on the confirmation. See ¶¶ [0098-0100] (describing a method for confirming medical supplies have been picked from storage and delivered to operating rooms that have requested the supplies while updating inventory databases in the central server).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under § 103 as being obvious over Forrest, supra, as applied to claim 6, in view of US Pub. No. 2013/0118094 to Laspia et al. (Laspia).  In regards to claim 9, Forrest discloses all limitations of the claimed invention but for prioritizing dispensing over restocking operations. 
Although Forrest does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Laspia teaches a storage and retrieval system in the form of a rented merchandise self-service terminals within a housing wherein dispensing merchandise to a plurality of dispensing bins has priority over restocking. See ¶ [0075] (prioritizing dispensing requests over restocking request).
Thus, it would have been obvious to modify the control system of Forrest with the priority control feature of Laspia in order to dispense medical products as needed while replenishing inventory when time permits.

Claims 13 is rejected under § 103 as being obvious over Forrest, supra, as applied to claim 1, in view of US Pub. No. 2014/0379123 to Hirshbain (Hirshbain).  In regards to claim 13, Forrest discloses all limitations of the claimed invention but for placing expired product in error bins. 
Although Forrest does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Hirshbain teaches an automated vending machine wherein the dispenser further comprises an error bin, and wherein the dispenser in dispensing medical products to the dispensing bins is configured to scan a medical product using an internal reader, upon determining a medical product has expired, the first processor is configured to cause the dispenser to place the expired medical product in the error bin. See ¶ [0118] (sending items past expiry dates to empty trays for removal from the machine).
Thus, it would have been obvious to modify the control system of Forrest with the inventory control feature of Hirshbain in order to discard medical products from the system upon expiration of their shelf life date.

Claim 19 is rejected under § 103 as being obvious over Forrest, supra, as applied to claim 1, in view of US Pub. No. 2018/0260779 to Singh et al. (Singh). In regards to claim 19, Forrest discloses all limitations of the claimed invention but for generating a low inventory messages. 
Although Forrest does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Singh teaches an inventory control system wherein the second processor is configured to generate a message when a quantity of available medical product for a type is less than a threshold, the quantity of available medical product determined based on the updated database including information from the dispenser. See claim 1 (generating an alert based on stock information and threshold values when the quantity of an item falls below a select threshold).
Thus, it would have been obvious to modify the control system of Forrest with the inventory control feature of Signh in order to replenish inventory by automatically notifying operators of low inventory.

Claim 25 is rejected under § 103 as being obvious over Forrest, supra, as applied to claim 1, in view of US Pub. No. 2014/0277704 to Memar (Memar).  In regards to claim 25, Forrest discloses all limitations of the claimed invention but for storage cartridges.
Although Forrest does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Memar teaches an automated vending machine wherein the plurality of inventory areas comprises storage cartridges. See ¶ [0004] (providing a storage area with a plurality of storage cartridges of different types of products).
Thus, it would have been obvious to modify the dispensing storage cabinet of Forrest with the storage cartridges of Memar in order to easily identify and locate a plurality of identical items in an storage location within the storage cabinet.

Allowable Subject Matter
Claims 10-12, 14-17, 20-23, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655